DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 7, 9, 11, 18, and 27 objected to because of the following informalities:  
Claims 6, 18: “lube body” should be “lure body”
Claim 7: one of the “lure body” should be “variable attachment point”
Claim 9: “and moveable” should be “and is moveable”
Claim 11: “retrain” should be “retain”
Claim 27: “fishing lure” should be “of the fishing lure”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdick (US 8915012).
In regards to claim 1, Burdick teaches a lure body (fig. 2, element 10) having a first position (when straight, shown in fig. 2) and a second position (when not being pulled-fig. 2, elements 14 and 14’ would not be horizontal); a variable attachment point member (fig. 2, element 22 replaced with embodiment of fig. 3, element 422) combined with the lure body (fig. 2, elements 14 and 14’), the variable attachment point member having a first portion (fig. 3, element 24’) and a second portion (fig. 3, element 26’); a slidable attachment member (fig. 2, element 29) combined with the variable attachment point member and moveable between the first portion of the variable attachment point member (fig. 3, element 24’) and the second portion of the variable attachment point member (fig. 3, element 26’). 
In regards to claim 2, Burdick teaches the variable attachment point member is a rail (fig. 3, element 422).
In regards to claim 3, Burdick teaches only one of the first portion of the variable attachment point member (fig. 3, element 24’) and the second portion of the variable attachment point member is combined with the lure body (fig. 2, element 22).
In regards to claim 4, Burdick teaches the variable attachment point (fig. 3, element 24’) member is directly combined with the lure body (fig. 2, element 22).
In regards to claim 5, Burdick teaches the lure body (fig. 2, element 14’) has an outside surface and the variable attachment point member (fig. 3, element 26’) is spaced from the outside surface of the lure body.
In regards to claim 6, Burdick teaches the lube body (fig. 2, element 14’) includes an opening therein and the variable attachment point member is recessed within the opening (as seen in fig. 2, element 22).
In regards to claim 7, Burdick teaches the first portion of the lure body (fig. 3, element 24’) is near a front of the lure body (front of lure body is shown on the right of fig. 2) and the second portion of the lure body (fig. 3, element 26’) is near a top of the lure body (top of lure body is shown on the bottom of fig. 2).
In regards to claim 8, Burdick teaches a lure body having a first portion (first portion of lure body is bottom of lure body-top of fig. 2) and a second portion (second portion of lure body is top of lure body-bottom of fig.2); and a rail (fig. 3, element 422) extending from the first portion of the lure body to the second portion of the lure body, wherein the rail has a first portion (fig. 3, element 24’) and a second portion (fig. 3, element 26’).
In regards to claim 9, Burdick teaches an attachment member (fig. 2, element 29) combined with the rail and moveable between the first portion of the rail and the second portion of the rail (when fig. 3, element 422 in use, the attachment member would move between fig. 3 elements 24’ and 26’). 
In regards to claim 10, Burdick teaches the rail (fig. 3, element 422) further comprises a front detent near the first portion of the rail (the bend near fig. 3, element 26’) to selectively retain the attachment member therein.
In regards to claim 11, Burdick teaches the rail (fig. 3, element 422) further comprises a top detent to selectively retrain the attachment member therein.
In regards to claim 12, Burdick teaches the first portion of the lure body (fig. 3, element 24’) is near a front of the lure body (front of lure body is shown on the right of fig. 2) and the second portion of the lure body (fig. 3, element 26’) is near a top of the lure body (top of lure body is shown on the bottom of fig. 2).
In regards to claim 13, Burdick teaches the first portion of the rail (fig. 3, element 24’) is near a front of the rail and the second portion of the rail (fig. 3, element 26’) is near a top of the rail, which is rearward and upward of the first portion (as seen in fig. 3, element 422).
In regards to claim 14, Burdick teaches the first portion of the rail (fig. 3, element 24’) is combined with the first portion of the lure body (top of lure in fig. 3) at a first attachment point and the second portion of the rail (fig. 3, element 26’) is combined with the second portion of the lure body (bottom of lure in fig. 3) at a second attachment point.
In regards to claim 15, Burdick teaches only one of the first portion of the rail (fig. 3, element 24’) and the second portion of the variable attachment point member (fig. 2, element 22’) is combined with the lure body (fig. 2, element 14’).
In regards to claim 16, Burdick teaches the rail is directly combined with the lure body (fig. 2, element 22’ and 14’).
In regards to claim 17, Burdick teaches the lure body (fig. 2, element 14’) has an outside surface and the rail (as seen in fig. 2, element 24’) is spaced from the outside surface of the lure body.
In regards to claim 18, Burdick teaches the lube body includes an opening therein and the rail is recessed within the opening (fig. 2, element 22’).
In regards to claim 19, Burdick teaches a bib (fig. 2, element 56”) combined with the first portion of the lure body.
In regards to claim 24, Burdick teaches one or more hooks combined with the lure body (fig. 2, elements 31 and 31’).
In regards to claim 25, Burdick teaches the lure body further comprises a front portion (right side of fig. 2) and a rear portion (left side of fig. 2) and the rear portion is narrower than the front portion (as seen in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Richardson (US 11083177).
In regards to claim 20, Burdick teaches the first portion of the lure body and behind the second portion of the lure body (as seen in fig. 2).
Burdick fails to teach a center of mass, and its location.
Richardson teaches a center of mass, and its location (claim 13).
It would have been prima facie obvious of the claimed invention before the effective filing date to have marked and included the center of mass within the Burdick invention. Doing so would ensure that the physics of the fishing lure match the desired outcome. This would also allow for the optimal results of the fishing experience.
In regards to claim 21, Burdick teaches the first portion and second portion of the rail (fig. 3, element 422).
Burdick fails to teach a center of mass, and its location.
Richardson teaches a center of mass, and its location (claim 13).

In regards to claim 22, Burdick teaches the detent (fig. 3, element 422).
Burdick fails to teach a center of mass, and its location.
Richardson teaches a center of mass, and its location (claim 13).
It would have been prima facie obvious of the claimed invention before the effective filing date to have marked and included the center of mass within the Burdick invention. Doing so would ensure that the physics of the fishing lure match the desired outcome. This would also allow for the optimal results of the fishing experience.
In regards to claim 23, Burdick teaches a load inside the lure body (fig. 1, element 56’).
Burdick fails to teach a center of mass, and its location.
Richardson teaches a center of mass, and its location (claim 13).
It would have been prima facie obvious of the claimed invention before the effective filing date to have marked and included the center of mass within the Burdick invention. Doing so would ensure that the physics of the fishing lure match the desired outcome. This would also allow for the optimal results of the fishing experience.
In regards to claim 26, Burdick teaches a lure body (fig. 2, element 14’) having a first portion and a second portion (top and bottom of lure in fig. 2); a rail (fig. 3, element 422) extending from the first portion of the lure body to the second portion of the lure body, wherein the rail has a first portion and a second portion (fig. 3, elements 24’ and 26’); wherein the first portion of the rail is combined with the first portion of the lure body at a first attachment point and the second portion of the rail is combined with the second portion of the lure body at a second attachment point; an attachment member (fig. 2, 
Burdick fails to teach a center of mass and its location.
Richardson teaches a center of mass and its location (claim 13).
It would have been prima facie obvious of the claimed invention before the effective filing date to have marked and included the center of mass within the Burdick invention. Doing so would ensure that the physics of the fishing lure match the desired outcome. This would also allow for the optimal results of the fishing experience.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Ciuffo (US 6922938).
In regards to claim 27, Burdick teaches a fishing lure (fig. 2, element 14’) having a lure body with a first portion, a second portion (top and bottom of fig. 2), and a head, a rail (fig. 3, element 422) extending from the first portion of the lure body to the second portion of the lure body, and an attachment member (fig. 2, element 29), wherein the rail has a first portion and a second portion (fig. 3, elements 24’ and 26’) and the attachment is moveable between the first portion of the rail and the second portion of the rail; causing the attachment member to move along the rail to the second portion of the rail thereby (via fig. 3, elements 24’ and 26’).
Burdick fails to teach a method of the fishing by taking a fishing lure, attaching a fishing line to the attachment member; lowering the fishing lure in to the water so there is no upward force on the lure causing the lure body to descend head first; upon reaching a desired depth, applying some upward 
Ciuffo teaches a method of the fishing by taking a fishing lure, attaching a fishing line to the attachment member; lowering the fishing lure in to the water so there is no upward force on the lure causing the lure body to descend head first; upon reaching a desired depth, applying some upward force on the attachment member through the fishing line; transition the lure from a downward facing orientation to a horizontal orientation (paragraphs 3, 4, 14, and 15).
It would have been prima facie obvious of the claimed invention before the effective filing date to have included a method to the Burdick invention. Doing so would ensure that the physics of the fishing lure match the desired outcome. This would also allow for the optimal results of the fishing experience.
In regards to claim 28, Burdick, as modified teaches casting the lure a distance without removing the fishing line from the attachment member; reeling the line so the attachment member moves toward the front portion of the rail and pulls the lure back in a horizontal direction (Ciuffo-paragraphs 3, 4, 14, and 15).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of fishing lures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644